Citation Nr: 1425385	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to a benefits payment rate higher than 60 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The appellant is a Veteran who had honorable active duty service in the Army National Guard from June 5, 2008 to July 16, 2009, with a tour of duty in Iraq from August 2008 to May 2009.  She also had various periods of inactive and/or active duty for training in the Army National Guard beginning in July 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from administrative decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran educational benefits of 60 percent of the maximum amount payable under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).  The Veteran disagreed with the percentage awarded to her and perfected an appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The RO has granted the Veteran 60 percent of the maximum amount payable under the Post-9/11 GI Bill program based on information showing that she had a total aggregate of 407 days service, as calculated from a period of creditable active duty service from June 5, 2008 to July 16, 2009.  She contends that her active duty service in the National Guard qualified her for 100 percent of the maximum amount payable.  She argues that her military orders show she was mobilized prior to her deployment on June 5, 2008, for the purpose of "Mobilization Support for GWOT-OEF Pre-deployment" for the period from August 27, 2007 through June 4, 2008.  She asserts that in counting this period of service, in addition to the period of June 5, 2008 to July 16, 2009 and her "schools" (presumably her entry level and skill training), she should have a total of 36 months of creditable active duty service in order to receive 100 percent of the benefits payable under the Post-9/11 GI Bill program.  She charges that the Department of Defense (DoD) erroneously characterized a large portion of her Title 32 active duty service as "Active Duty for Special Work" when it should have been "Active Duty for Operational Support."  She states that during this time she was one of two commissioned officers in her unit preparing it for deployment prior to its mobilization to Iraq, and that such time should "count" toward creditable active duty service.  She adds that she took leave from her civilian employment for over two years while she was mobilized and deployed.  

In support of her claim, the Veteran has submitted copies of Army National Guard, Texas Military Forces, Orders, dated in August 2007, September 2007, and October 2007, January 2008, February 2008, March 2008, and May 2008.  With the exception of the May 2008 Orders (referring to the period beginning June 5, 2008), these show that the Veteran was ordered either to active duty for training (ACDUTRA or ADT) or to active duty for special work/operational support (ADSW/ADOS), under the authority of 32 U.S.C. § 505 or under the authority of "Title 32" (for the period of April 1, 2008 to June 4, 2008 only).  The periods covered by these particular orders (some of which consist of amended orders) incorporate the following:  August 27, 2007 to September 16, 2007; September 17, 2007 to October 19, 2007; October 20, 2007 to March 31, 2008; and April 1, 2008 to June 4, 2008.  The purpose of these orders was variously stated as for mobilization support, training (for aeromedical evacuation officers), pre-deployment, and pre-mobilization/deployment training.  

For purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, as follows.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 [i.e., under Title 10 authority].  38 U.S.C.A. § 3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above [for members of the regular and reserve components of the Armed Forces], qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C. § 502(f) [i.e., under Title 32 authority] when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C). 

Of particular relevance in this case is that according to VA's Adjudication Procedure Manual, duties performed under ADSW may be for operational, support, or training purposes.  If a DD Form 214 is issued for such duty, or if ADSW is reported by the claimant, even though the duration may be less than 180 days, development is to be undertaken to determine the type of duty performed under ADSW. If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty.  VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training.  Further, DoD Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1MR, Part III, Subpart v, 4.C.16.i, Note.  

The Board notes that a December 2011 response from DoD indicates that the Veteran had no qualifying periods of eligible service under Chapter 33 after September 11, 2001, except for the period of June 5, 2008 to July 16, 2009.  However, DoD's determination was predicated on the Veteran's type of service characterized as ADSW under Title 32, which (as noted previously) may in fact be considered creditable active duty under the law.  Also, in its remarks the DoD stated that the period of service from March 1, 2007 (as changed from August 27, 2007 on a DD Form 215) to June 4, 2008 did not qualify as creditable service as the Veteran was ADSW.  This suggests that she may have had creditable service prior to August 27, 2007 (notably, the Veteran only furnished military orders for the period beginning August 27, 2007).  

In light of the foregoing, clarification and certification of the Veteran's service dates by the service department, and a request to DoD to determine whether her service constituted active duty service under Title 32 authority are necessary.  

The case is REMANDED for the following:

1.  Contact the appropriate source(s), including the Veteran's Army National Guard unit, to request documentation regarding all periods of her active duty service since September 10, 2001, including the authority for each period of service and the nature/purpose of each period of service.  The request should include any relevant personnel records, pay records, orders, etc. that might contain information pertaining to any active duty service.  Such periods should specifically include from March 1, 2007 through June 4, 2008.  

2.  Following the completion of the above development, and the receipt of any outstanding records, submit a request to the DoD to determine whether the Veteran had any periods of service after September 11, 2001 (other than June 5, 2008 to July 16, 2009) that qualified as active duty service either (a) under 32 U.S.C. § 502(f), or (b) as full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard.  The DoD should specifically consider the Veteran's National Guard orders showing ADSW under Title 32 as well as her contentions that her service from August 27, 2007 to June 4, 2008 constituted active duty to qualify as creditable service for purposes of the Post-9/11 GI Bill program.

3.  After the development sought is completed, readjudicate the claim for a benefits payment rate higher than 60 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), in light of all of the evidence of record, including DoD's response.  If it remains denied, issue the Veteran a supplemental statement of the case and afford her opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

